Citation Nr: 0719141	
Decision Date: 06/26/07    Archive Date: 07/05/07	

DOCKET NO.  05-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a disorder 
characterized by "dizzy spells."


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
December 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and July 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issues of service 
connection for a disorder characterized by right abdominal 
pain, and increased evaluations for his service-connected 
right knee and right ankle disabilities.  Accordingly, the 
sole issue currently before the Board is that listed on the 
title page of this decision.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
"dizzy spells."  In pertinent part, it is argued that the 
veteran's current "dizzy spells" are the result of exposure 
to "numerous chemicals" during his rather lengthy period of 
active military service.  

Service medical records disclose that, on various occasions 
during the veteran's period of active military service, he 
was seen for complaints of lightheadedness, dizziness, and/or 
vertigo.  While at the time of a service separation 
examination in June 2001, the veteran gave a history of 
dizziness or fainting spells in the past, he denied any 
current problems with lightheadedness or dizziness.  Further 
noted was that a previous workup for the veteran's dizzy 
spells had been "negative."

The Board observes that, at the time of a VA neurologic 
examination in December 2002, the veteran received a 
diagnosis of benign positional vertigo.  However, no opinion 
was offered as to whether the veteran's vertigo was in any 
way related to his complaints of dizziness or "vertigo" 
during service.

In an attempt to clarify the etiology of the veteran's 
vestibular pathology, the RO, in January 2005, requested an 
additional VA neurologic examination.  As part of that 
examination, the examiner was asked to determine whether the 
veteran suffered from a chronic disability, of which his 
benign positional vertigo was one symptom.  The examiner was 
additionally requested to provide a detailed opinion as to 
whether the veteran suffered from a chronic neurologic 
disorder which resulted in his chronic dizzy spells and/or 
vertigo.  Finally, an opinion was requested as to whether any 
chronic neurological disability causing the veteran's 
dizziness was in any way due to his military service.  

In January 2005, the requested VA neurologic examination was 
conducted.  That examination resulted in a clinical 
assessment of dizziness with associated visual phenomena, 
likely a migraine equivalent.  However, no opinion regarding 
the etiology of the veteran's claimed "dizzy spells" was 
offered.  Under the circumstances, the Board is of the 
opinion that an additional, more complete VA neurological 
examination is necessary prior to a final adjudication of the 
veteran's current claim.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2006, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA neurologic and/or 
otoneurologic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed "dizzy 
spells."  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (to include 
vestibular and/or positioning studies) 
should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic disorder 
characterized by lightheadedness, 
dizziness, and/or vertigo separate and 
distinct from his already service-
connected migraine headaches.  Should it 
be determined that the veteran does, in 
fact, suffer from a chronic disorder 
characterized by lightheadedness, 
dizziness, and/or vertigo, an additional 
opinion is requested as to whether it is 
at least as likely as not (i.e., a 50 
percent probability or more) that the 
disability had its origin during his 
period of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  


The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a disorder 
characterized by "dizzy spells."  Should 
the benefit sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in May 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


